Upon appeal to this court from a judgment of the County Court of Kings County, convicting defendant of the crime of grand, larceny in the first degree, the judgment was reversed on the law and a new trial ordered. (268 App. Div. 689.) Upon appeal to the Court of Appeals, this court’s order was reversed (295 N. Y. 9) and the case remitted to this court for disposition of the facts in accordance with section 543-a of the Code of Criminal Procedure. The judgment of the County Court of Kings County, convicting defendant of the crime of grand larceny in the first degree is unanimously affirmed. The findings of fact implicit in the verdict of the jury are affirmed. Present.— Carswell, Acting P. J., Johnston, Adel and Lewis, JJ.; Aldrich, J., not voting.